 1
                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE DE LA CRUZ,                  ) Case No. CV 18-5975-DOC (SP)
                                       )
12                      Petitioner,    )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   SUPERIOR COURT COUNTY             )
     OF LOS ANGELES, et al.,           )
15                                     )
                        Respondents.   )
16                                     )
     __________________________        )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
           March 14, 2019
23 Dated: ___________________
24
25                                      _______________________________
                                        HONORABLE DAVID O. CARTER
26                                      UNITED STATES DISTRICT JUDGE
27
28
